
	

113 HR 910 RH: Sikes Act Reauthorization Act of 2013
U.S. House of Representatives
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 84
		113th CONGRESS
		1st Session
		H. R. 910
		[Report No. 113–119, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 28, 2013
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			June 24, 2013
			Reported from the Committee on Natural
			 Resources
		
		
			June 24, 2013
			The Committee on
			 Armed Services discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To reauthorize the Sikes
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Sikes Act Reauthorization Act of
			 2013.
		2.Reauthorization
			 of Sikes ActSection 108 of
			 the Sikes Act (16 U.S.C. 670f) is amended by striking fiscal years 2009
			 through 2014 each place it appears and inserting fiscal years
			 2015 through 2019.
		
	
		June 24, 2013
		Reported from the Committee on Natural
		  Resources
		June 24, 2013
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
